SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Second Amendment”)
is entered into as of September 28, 2007, by and between ST. RITA’S MEDICAL
CENTER, an Ohio nonprofit corporation (“Seller”), and TRIPLE NET PROPERTIES,
LLC, a Virginia limited liability company (“Buyer”), with reference to the
following Recitals:

R E C I T A L S

A. Seller and Buyer have previously entered into that certain Purchase and Sale
Agreement dated as of August 14, 2007 (the “Purchase Agreement”), as amended by
that certain First Amendment to Purchase and Sale Agreement dated as of
September 10, 2007 (the “First Amendment”), wherein Seller agreed to sell to
Buyer, and Buyer agreed to purchase from Seller, those certain “Properties” more
particularly described in the Purchase Agreement, on the terms and conditions
set forth in the Purchase Agreement.

B. Seller and Buyer desire to amend the Purchase Agreement as more particularly
set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are herby acknowledged, the
parties hereto agree as follows:

A G R E E M E N T

1. Definitions. All initially capitalized terms not otherwise defined herein
shall have the meanings given to such terms in the Purchase Agreement unless the
context clearly indicates otherwise. As of the date hereof, all references to
“the Agreement” or “this Agreement” in the Purchase Agreement, in the First
Amendment or in this Second Amendment shall mean and refer to the Purchase
Agreement as amended by the First Amendment and this Second Amendment.

2. Ground Lease Properties. Notwithstanding anything to the contrary contained
in the Purchase Agreement, the parties hereby acknowledge and agree that in
addition to receiving leasehold title in and to the Ground Lease Properties
pursuant to Section 1(b) of the Purchase Agreement at the Closing, Buyer shall
receive fee simple title in and to the Ground Lease Properties from Seller at
the Closing.

3. Purchase Price. The parties hereby acknowledge and agree that the Purchase
Price shall be increased to Twenty-Five Million Six Hundred Seventy-Five
Thousand and 00/100 Dollars ($25,675,000.00), which shall be distributed as
follows:



  (a)   Twenty-Five Million Fifty Thousand and 00/100 Dollars ($25,050,000.00)
to be paid at Closing for the Properties;



  (b)   Two Hundred Thousand and 00/100 Dollars ($200,000.00) to be paid on
February 1, 2008 for the Lease Payment (as defined below); and



  (c)   Four Hundred Twenty-Five Thousand and 00/100 Dollars ($425,000.00) to be
paid upon the close of escrow for Suite 240 pursuant to Paragraph 5 below;
provided, however, that if the purchase of Suite 240 pursuant to Paragraph 5
below does not occur by December 31, 2009, then the Purchase Price shall be
Twenty-Five Million Two Hundred Fifty Thousand and 00/100 Dollars
($25,250,000.00).

4. Lease Payment. In consideration for the execution of the Triple Net Master
Leases, Buyer or its assignee shall, on or before February 1, 2008, pay to
Seller Two Hundred Thousand and 00/100 Dollars ($200,000.00) (the “Lease
Payment”). Seller shall give Buyer ten (10) days prior written notice to deliver
the Lease Payment.

5. Suite 240. Notwithstanding anything to the contrary contained in the Purchase
Agreement, Seller hereby agrees to sell and convey to Buyer, and Buyer hereby
agrees to purchase and take from Seller, subject to and in accordance with all
the terms of and conditions of the Purchase Agreement, leasehold and fee title
in and to condominium unit 240 located in 750 High Street Professional Building
Condominiums (MOB 4) (“Suite 240”) subject to the following:



  (a)   Seller does not currently own Suite 240. Upon the acquisition of
Suite 240 by Seller, Seller shall immediately notify Buyer of such acquisition
and Seller shall be obligated to sell and convey to Buyer, and Buyer shall be
obligated to purchase, Suite 240 within thirty (30) days thereof.



  (b)   Within thirty (30) days of notification of the purchase of Suite 240,
Buyer shall deposit Four Hundred Twenty-Five Thousand and 00/100 Dollars
($425,000.00) (the “Suite 240 Payment”) into Escrow, which shall be paid to
Seller by Escrow Holder upon the recordation of a Limited Warranty Deed, in the
form set forth in Exhibit I of the Purchase Agreement.



  (c)   The purchase of Suite 240 shall be subject to all representations,
warranties, and conditions as set forth in the Purchase Agreement relating to
the purchase of the Ground Lease Properties. In addition, Seller and Buyer shall
be obligated to execute any ancillary documents required to be executed pursuant
to the purchase of the Ground Lease Properties under the Purchase Agreement.



  (d)   If Seller does not acquire Suite 240 prior to December 31, 2009, then
(i) Buyer shall have no obligation to purchase Suite 240, (ii) Buyer shall have
no obligation to deposit the Suite 240 Payment into Escrow and (iii) both
parties shall be released from their obligations set forth herein.

6. Effect of this Second Amendment. Except as amended and/or modified by this
Second Amendment, the Purchase Agreement, as amended by the First Amendment, is
hereby ratified and confirmed and all other terms of the Purchase Agreement are
and shall remain in full force and effect, unaltered and unchanged by this
Second Amendment. In the event of any conflict between the provisions of this
Second Amendment and the provisions of the Purchase Agreement, the provisions of
this Second Amendment shall control. Whether or not specifically amended by this
Second Amendment, all of the terms and provisions of the Purchase Agreement are
hereby amended to the extent necessary to give effect to the purpose and intent
of this Second Amendment.

7. Counterparts. This Second Amendment may be executed in any number of
counterparts with the same effect as if all of the parties had signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.

[Signatures on next page]

1

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their duly authorized representatives as of the date Second
referenced above.

     
SELLER:
  ST. RITA’S MEDICAL CENTER,
an Ohio nonprofit corporation
 
  By: /s/ William Roe
Name: William Roe
Title: Vice President
BUYER:
  TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company
 
  By: /s/ Richard T. Hutton
Name: Richard T. Hutton
Title: Executive Vice President

2